DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, last line, recites “a torque loss of the V-ribbed belt is 0.20Nm to 0.24 Nm when operated with the pulleys”.  It is unclear how the torque loss value is derived.  What variables are needed in measuring torque loss?  What diameter pulleys are used?  What is the belt tension?  Is RPM a factor?  What is the loss relative to?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al.,  U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676.

As per claim 1, Kumazaki et al. disclose a V-ribbed belt (10) having a plurality of V-rib portions (23) extending along a longitudinal direction of the belt and in parallel with one another (fig. 1), and comprising a compression rubber layer (16) including a frictional power transmission face (26, 28) at least a part of which is configured to come in contact with a V-rib groove portion (32, 34) (fig. 1) of pulleys (64, 66, 68), wherein the frictional power transmission face (26, 28) of the compression rubber layer (16) is formed from a vulcanizate of a rubber composition containing a rubber component (col. 5, lines 52-58) and a noise suppression improver (col. 5, lines 23-38), and a V-rib angle (Θ) of the V-rib portions is larger than a V-rib groove angle (Θ1) of the pulleys by 5° to 9° (col. 5, lines 58-67) (fig. 1) thereby forming a gap between an end portion of each of the V-rib portions and a corresponding one of a plurality of V-rib groove portions of the pulleys [A larger V-rib angle (Θ) than a V-rib groove angle (Θ1) would inherently create a gap due to the V-rib angle (Θ) not fitting completely in the groove but rather riding higher and contacting the groove higher] , and wherein a torque loss of the V-ribbed belt is 0.20Nm to 0.24 Nm when operated with the pulleys [Similar to the angle description above, reduced  belt to pulley contact area inherently results in increased belt slippage which reduces torque loss.  Since Kumazaki et al. include the range of 5° to 9° in their range, the claimed torque loss values would be anticipated as well].   
 	Kumazaki et al. do not disclose the noise suppression improver is at least one kind selected from the group consisting of a surfactant, a plasticizer having a larger solubility parameter than the rubber component, inorganic particles, and polyethylene resin particles.  However, Shiriike et al. in their Frictional Forced Power Transmission Belt and Belt Drive System with the Same invention teach the use of polyethylene resin particles for use with a V-ribbed belt (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add PE resin particles to the belt of Kumazaki et al., as taught by Shiriike et al., for the purpose of improving noise reduction performance (paras [0015, 0016]).

As per claim 2, Kumazaki et al. and Shiriike et al as set forth above, disclose the V-rib angle of the V-rib portions is 41° to 45° (col. 2, lines 32-38). |

As per claims 3 and 9, Kumazaki et al. and Shiriike et al as set forth above, disclose the pulleys (64, 66, 68) include a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31). 

As per claim 8, Kumazaki et al. and Shiriike et al as set forth above, disclose a belt transmission apparatus (3) comprising the V-ribbed belt (10) according to claim 1 and the pulleys (64, 66, 68) including a V-rib groove portion (32, 34) that can be fitted to the V-rib portions (23) of the V-ribbed belt (10).

As per claim 10, Kumazaki et al. and Shiriike et al as set forth above, disclose a method for reducing torque loss of a belt transmission apparatus, the method comprising winding the V-ribbed belt (10) according to Claim 1 on pulleys (64, 66, 68) including a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al. , U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676, further in view of Lofgren, U.S. Patent Publication 2004/0115413.

 As per claim 5, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the noise suppression improver includes a polyethylene glycol nonionic surfactant and a ratio of the polyethylene glycol nonionic surfactant is 2 to 20 parts by mass relative to 100 parts by mass of the rubber component.   However, Lofgren in his Power Transmission Belt invention teaches the use of generally known compounding methods of various rubber constituents including processing additives.  Lofgren teaches the use of polyethylene glycol as a processing aid usually comprising 1 to about 50 phr.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyethylene glycol to the rubber compound, as taught by Lofgren, for the purpose of improving the compounding process of the rubber constituents.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al., U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676, further in view of Mitsutomi et al., U.S. Patent Publication 2009/0291796.

As per claim 6, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the noise suppression improver includes an ether ester plasticizer and a ratio of the ether ester plasticizer is 5 to 15 parts by mass relative to 100 parts by mass of the rubber component.  However, Mitsutomi et al. in their Power Transmission Belt invention teach the use of ether ester type plasticizers for use in the rubber composition of a V-ribbed belt in the range of 5 to 25 parts phr.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ether ester plasticizer with the belt of Kumazaki et al. and Shiriike et al., as taught by Mitsutomi et al., for the purpose of obtaining good wettability while maintaining acceptable frictional coefficiency with frictional surfaces and not detrimentally lowering abrasion resistance (paras [0063-0068]). 

 As per claim 7, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the rubber component contains an ethylene-α-olefin elastomer.  However, Mitsutomi et al. in their Power Transmission Belt invention teach the use of rubber components that may be any one, or a combination of, natural rubber, butyl rubber, styrene butadiene rubber, chloroprene rubber, alkylated chlorosulfonated polyethylene, ethylene- α-olefin elastomer, hydrogenated nitrile rubber, mixed polymer of hydrogenated nitrile rubber and metal salt of unsaturated carboxylic acid, etc. (paras [0055-0057]).  Ethylene- α-olefin elastomer is preferred for its relatively low price, ozone, heat and cold properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene-α-olefin elastomer in the rubber component of Kumazaki et al., as taught by Mitsutomi et al. and Shiriike et al., for the purpose of ethylene-α-olefin elastomer accounts for quiet operation in the presence of water (para [0057]).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a V-ribbed belt having a plurality of V-rib portions extending along a longitudinal direction of the belt and in parallel with one another, and comprising a compression rubber layer including a frictional power transmission face at least a part of which is configured to come in contact with a V-rib groove portion of pulleys, wherein the frictional power transmission face of the compression rubber layer is formed from a vulcanizate of a rubber composition containing a rubber component and a noise suppression improver, wherein the noise suppression improver is at least one kind selected from the group consisting of a surfactant, a plasticizer having a larger solubility parameter than the rubber component, inorganic particles, and polyethylene resin particles, and wherein a V-rib angle of the V-rib portions is larger than a V-rib groove angle of the pulleys by 5° to 9° thereby forming a gap between an end portion of each of the V-rib portions and a corresponding one of a plurality of V-rib groove portions of the pulleys, and wherein a torque loss of the V-ribbed belt is 0.20 N-m to 0.24 N-m when operated with the pulleys; wherein the torque loss is measured based on applying an initial tension to the V-ribbed belt within a range of 100 to 600 N, and rotating a driving pulley at 2,000 rpm with no load on the driving pulley.


Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. On pages 5, 6 and 7 of the Remarks Applicants argue the angular difference range of 5-9 degrees.  This is in relation to torque loss values  which correspond to fuel savings.  Examiner respectfully disagrees and reiterates the claimed range fits entirely in the range of Kumazaki.  How would infringement of Kumazaki be determined? The mean value of each range is only 1 degree different (6 versus 7 degrees).  Applicants further argue claim 1 is now allowable because torque loss values have been added.  However, Applicants do not appear to include enough information regarding the determination of said torque loss values in the claim  to make them relevant.   
Next Applicants argue Kumazaki lacks the claimed gap between an end portion of each of the V-rib portions and a corresponding one of a plurality of V-rib groove portions of the pulley by virtue of the angle differences.  Examiner respectfully disagrees.  A larger V-rib angle (Θ) than a V-rib groove angle (Θ1) as described in Kumazaki would inherently create a gap due to the V-rib angle (Θ) not fitting completely in the groove but rather riding higher and contacting the groove higher as described in amended claim 1 above.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654